DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Here, claim 3 depends on itself. 
	Claims 4 and 5 are rejected based on the dependence on claim 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-12 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi et al.  (US 6940767) in view of Begmann et al. (US 7145929) in view of Mori (US  7781861) in further view of Xin-Leblanc (US 6917192).

    PNG
    media_image1.png
    398
    403
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    333
    506
    media_image2.png
    Greyscale

 	With respect to claim 1, Oosihi et al. discloses an integrated circuit chip, comprising: a first chip circuit (42 with 51 and 52 of Fig. 2) being a current mirror (QP5 with QP3 and QP4 functions as a current mirror) having at least one external connection (e.g. to ext. Vcc) and a plurality of internal connections (note 40 of Fig. 2 is used within 4 of Fig. 1.  Also, those connections are internal to 40) and a second chip circuit (43, 44, 45) having a plurality of internal input connections (inputs to SW3 and SW4).

Ooishi fails to disclose how each of the connections are made and Ooishi fails to disclose the plurality first internal pads, the plurality of second internal pads, the plurality of external pins, the plurality of third internal pads coupled to the second internal pads through the plurality of traces.

PLURALITY OF EXTERNAL PINS
It is old and well-known to connect an external power supply of a current mirror to an external pin, a ground of the external power supply to an external pin of a current mirror and connect those external 

    PNG
    media_image3.png
    225
    379
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    267
    335
    media_image4.png
    Greyscale

Begmann discloses a current mirror (16’ of Fig. 1; 16 of Fig. 2) having a plurality of external pins (22 and 28 of Fig. 1) connected to a ground terminal (via 28) and a positive power supply terminal (via 22) of an external power source (12).  The external pins are connected to a plurality of first internal pins of a current mirror (18 and 24). 

PLURALITY OF FIRST AND SECOND INTERNAL PADS
fuses 51 and 52 of figure 2 of Ooishi). Although pads are not explicitly disclosed in Ooishi, pads between fuses are known in the art. 

    PNG
    media_image5.png
    277
    402
    media_image5.png
    Greyscale

Mori et al. (US 7781861) teaches the use of pads between fuses in a semiconductor. Figure 1A/1B of Mori et al. discloses a fuse/fuse body (3A) and an input/first terminal pad (one of the 3Ba) and an output/second terminal pad (3Bb).  Therefore, the use of pads between fuses is well known for at least the reason of interconnecting circuits.

THIRD INTERNAL PADS COUPLED TO SECOND INTERNAL PADS THROUGH TRACES
Finally, the three prior art references don’t disclose the third internal pads and the plurality of traces.  In Oosihi, (Fig 2. SW3 and SW4) are switches for a test circuit. 

    PNG
    media_image6.png
    196
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    296
    341
    media_image7.png
    Greyscale

 Xin-Leblanc 6917192 discloses in Figs. 6 and 7 switches for a test circuit wherein the switches include pads, (see Col. 8 lines 18-29).  Therefore, it would be obvious to connect the pads of (3Ba and 3Bb of Mori at the fuses 51/52 in Ooishi) to the switch connected pads of the switches of Xin-Leblanc et al. via the Glow; /GLOW traces of Ooishi et al.  Thus, the third internal pads (switch pads of Xin-Leblanc) would be connected to the second internal pads (pads at fuses 51 and 52 of Ooishi) through the internal traces (glow traces of Ooishi). (Note: this would also teach pads at the switches of S1 and S2)




 	With respect to claim 3, the combination above produces the integrated circuit chip according to the claim [[2]]3 (here it is assumed claim 3 was meant to depend on claim 1), wherein when one of the plurality of second internal pads is operated in an output state (Figure 1, Mori element 3Bb), and the other of the plurality of second internal pads are operated in an input state (Figure 1, Mori element 3Ba), the current mirror circuit mirrors and sums a plurality of input currents transmitted by the plurality of second internal pads to output a first summed current (current at input of Ooishi element 44) to one of the plurality of external pins through the one of the plurality of first internal pads (pads of switches S1 and S2).  
 	With respect to claim 4, the combination above produces the integrated circuit chip according to the claim 3, wherein the first chip circuit further comprises: a plurality of switches (SW1- SW4 of Ooishi) , respectively coupled between the plurality of second internal pads and the current mirror circuit (QP5 with QP3 and QP4 functions as a current mirror).  
	With respect to claim 5, the combination above produces the integrated circuit chip according to the claim 4, wherein when one of the plurality of second internal pads (output of fuses) is operated in an output state (Figure 1, Mori element 3Bb), one of the2Customer No.: 31561 Docket No.: 094976-US-PAApplication No.: 16/924,227other of the plurality of second internal pads is operated in an input state(Figure 1, Mori element 3Ba), wherein one of the plurality of switches (SW1-SW4 of Ooishi)  coupled to the one of the plurality of second internal pads (at fuses)  and another one of the plurality of switches coupled to the one of the other of the plurality of second internal pads (at  fuses) are turned on, and the other of the plurality of switches are turned off, wherein the current mirror circuit mirrors an input current transmitted by the one of the other of the plurality of second internal pads to output a mirror current to one of the plurality of external pins through the one of the plurality of first internal pads (pads at switches SW1 and SW2).  
 (internal pad connected to voltage source at fuse input, corresponding to Begmann 18 ) , wherein when the plurality of second internal pads are operated in an input state (3Ba) , the current mirror circuit mirrors and sums a plurality of input currents transmitted by the plurality of second internal pads to output a second summed current to one of the plurality of external pins through the one of the plurality of first internal pads (the summation of currents would occur at the input of the Vref 44 of Ooshi).  
	With respect to claim 7, the combination above produces the integrated circuit chip according to the claim 1, wherein the first chip circuit further comprises a ground pad ( pad at input of fuse corresponding to Begmann 24), wherein when the plurality of second internal pads (at fuses) are operated in an output state, the current mirror circuit mirrors and sums a plurality of output currents transmitted by the plurality of second internal pads (at fuses) to output a third summed current to one of the plurality of external pins through the one of the plurality of first internal pads (summation of currents occurs at Vref 44 of Ooshi).  
	With respect to claim 8, the combination above produces an integrated circuit chip, comprising: a first chip circuit (Ooshi; 42, 51 and 52), comprising a plurality of first internal pads (at switches), a plurality of second internal pads (at fuses) and a current sensor circuit (current mirror), wherein the current sensor circuit is coupled to one of the plurality of first internal pads and the plurality of second internalApplication No.: 16/924,227 pads; a plurality of external pins, coupled to the plurality of first internal pads; and a second chip circuit (Ooshi; 43 and 44), comprising a plurality of third internal pads, wherein the plurality of third internal pads are coupled to the plurality of second internal pads through a plurality of internal traces.  
	With respect to claim 10, the combination above produces the integrated circuit chip according to the claim 8, wherein when one of the plurality of second internal pads (at fuses) is operated in an output state (3Bb), and the other of the plurality of second internal pads are operated in an input state (3Ba), the current sensor circuit senses a plurality of input currents transmitted by the plurality of second internal pads to output a first sensing voltage to one of the plurality of external pins through the one of the plurality of first internal pads.  
 	With respect to claim 11, the combination above produces the integrated circuit chip according to the claim 8, wherein the first chip circuit further comprises a power pad (input of fuse corresponding to Begmann 18), wherein when the plurality of second internal pads are operated in an input state, the current sensing circuit senses a plurality of input currents transmitted by the plurality of second internal pads to output a second sensing voltage to one of the plurality of external pins through the one of the plurality of first internal pads.  
	With respect to claim 12, the combination above produces the integrated circuit chip according to the claim 8, wherein the first chip circuit further comprises a ground pad (Begmann 24), wherein when the plurality of second internal pads (at fuses) are operated in an output state, the current sensor circuit (mirror) senses a plurality of output currents transmitted by the plurality of second internal pads (pads at fuses) to output a third sensing voltage to one of the plurality of external pins through the one of the plurality of first internal pads.  
 	With respect to claim 14, the combination above produces a test method for an integrated circuit chip, wherein the integrated circuit chip comprises a first chip circuit (Ooshi 42, 51 and 52), a second chip circuit (Oosihi, 43 and 44) and a plurality of external pins (extVcc, Oosihi corresponding to Begmann 18 pin), wherein a plurality of first internal pads (at switches) of the first chip circuit are coupled to the plurality of external pins, the first chip circuit further comprises a plurality of second internal pads (corresponding to 3Ba or 3Bb of Mori), and the second chip circuit (Oosihi 43, 44, 45) comprises a plurality of third internal pads (switch pads of Xin-Leblanc), wherein a current mirror circuit in the first chip circuit is coupled to one of the plurality of first internal pads (at switches) and the plurality of second internal pads (at fuses), wherein the test method comprises: selectively (via TestA section of Oosihi) and individually operating the plurality of second internal pads in an input state or an output state, and outputting a current to one of the plurality of external pins (here the external pins would be considered external to 42, 51 and 52) through the one of the plurality of first internal pads by the current mirror circuit (inside 42) mirroring and summing  (summation at input of 44) a plurality of currents transmitted by the plurality of second internal pads; and detecting the current transmitted by the one of the plurality of external pins to determine whether the integrated circuit chip is defective wherein the plurality of third internal pads are coupled to the plurality of secondApplication No.: 16/924,227 internal pads through a plurality of internal traces.  
	With respect to claim 15, the combination above produces the test method according to the claim 14, wherein the step of selectively and individually operating the plurality of second internal pads (at fuses) in the input state or the output state, and outputting the current to the one of the plurality of external pins through the one of the plurality of first internal pads (at switches) by the current mirror circuit mirroring and summing the plurality of currents transmitted by the plurality of second internal pads comprises: operating one of the plurality of second internal pads in the output state (3Bb of Mori, output to 44 of Ooishi), and operating the other of the plurality of second internal pads in the input state ((switch pads of Xin-Leblanc)); and mirroring and summing a plurality of input currents transmitted by the plurality of second internal pads to output a first summed current to the one of the plurality of external pins through the one of the plurality of first internal pads, wherein the step of detecting the current transmitted by the one of the plurality of external pins to determine whether the integrated circuit chip is defective (the chip is considered defective when current leaks from or to global data line) comprises: detecting whether the first summed current transmitted by the one of the plurality of external pins is greater than a first threshold current (although Vref is a voltage, it also has a current associated with the voltage) value to determine that one of the plurality of internal traces coupled to the one of the plurality of second internal pads and at least another one of the plurality of 
 	With respect to claim 16, the combination above produces the test method according to the claim 14, wherein the integrated circuit chip further comprises a plurality of switches (SW1 and SW2) , and the plurality of switches are respectively coupled between the plurality of second internal pads (at fuses) and the current mirror circuit (current mirror in 42), wherein the step of selectively and individually operating the plurality of second internal pads (pads at fuses) in the input state or the output state, and outputting the current to the one of the plurality of external pins through the one of the plurality of first internal pads (at  switches) by the current mirror circuit mirroring and summing the plurality of currents transmitted by the plurality of second internal pads comprises: operating one of the plurality of second internal pads in an output state(at output of fuses corresponding to 3Bb of Mori), and operating one of the other of the plurality of second internal pads (at input of fuses corresponding to 3Ba of Mori) in an input state; turning on one of the plurality of switches coupled to the one of the plurality of second internal pads and another one of the plurality of switches coupled to the one of the other of the plurality of second internal pads, and turning off the other of the plurality of switches; and mirroring an input current transmitted by the one of the other of the plurality of second internal pads by the current mirror circuit to output a mirror current to the one of the plurality of external pins through the one of the plurality of first internal pads (at switches), wherein the step of detecting the current transmitted by the one of the plurality of external pins to determine whether the integrated circuit chip is defective comprises: detecting whether the mirror current transmitted by the one of the plurality of external pins is greater than a second threshold current value (threshold values at 44) to determine that two internal traces respectively coupled to the one of the plurality of second internal pads and the one of the other of the plurality of second internal pads are shorted together.  
(at switches) by the current mirror circuit mirroring and summing the plurality of currents transmitted by the plurality of second internal pads (at fuses) comprises: 7Customer No.: 31561 Docket No.: 094976-US-PA Application No.: 16/924,227 operating the plurality of second internal pads in an input state (3Ba); and mirroring and summing a plurality of input currents transmitted by the plurality of second internal pads to output a second summed current to the one of the plurality of external pins through the one of the plurality of first internal pads, wherein the step of detecting the current transmitted by the one of the plurality of external pins to determine whether the integrated circuit chip is defective comprises: detecting whether the second summed current transmitted by the one of the plurality of external pins is greater than a third threshold current value (at 44) to determine that at least one of the plurality of second internal pads is shorted with the power pad.  
	With respect to claim 18, the combination above produces the test method according to the claim 14, wherein the first chip circuit further comprises a ground pad, and the step of selectively and individually operating the plurality of second internal pads (at fuses) in the input state (3Ba) or the output state (3Bb), and outputting the current to the one of the plurality of external pins through the one of the plurality of first internal pads (at switches) by the current mirror circuit mirroring and summing the plurality of currents transmitted by the plurality of second internal pads comprises: operating the plurality of second internal pads (at 3Bb) in an output state; and mirroring and summing a plurality of output currents transmitted by the plurality of second internal pads to output a third summed current to the one of the plurality of external pins through the one of the plurality of first internal pads (at switches), wherein the step of detecting the current transmitted by the one of the (multiple threshold current values are obvious and associated with 44) to determine that at least one of the plurality of second internal pads is shorted with the ground pad. 
	With respect to claim 19, the combination above produces a test method for an integrated circuit chip, wherein the integrated circuit chip comprises a first chip circuit (42 with 51 and 52 of Fig. 2), a second chip circuit (43, 44, 45) and a plurality of external pins (e.g. to ext. Vcc), wherein a plurality of first internal pads (at switches) of the first chip circuit are coupled to the plurality of external pins (Pins at 18 of Begmann), the first chip circuit further comprises a plurality of second internal pads ( pads at fuses) , and  the second chip circuit (43, 44, 45) comprises a plurality of third internal pads (switch pads of Xin-Leblanc), wherein a current sensor circuit (mirror) in the first chip circuit is coupled to one of the plurality of first internal pads (at switches) and the plurality of second internal pads (at fuses) , wherein the test method comprises: selectively and individually operating the plurality of second internal pads in an input state or an output state, and outputting a voltage to one of the plurality of external pins through the one of the plurality of first internal pads by the current sensor circuit sensing a plurality of currents transmitted by the plurality of second internal pads; and detecting the voltage provided by the one of the plurality of external pins to determine whether the integrated circuit chip is defective, wherein the plurality of third internal pads are coupled to the plurality of second internal pads through a plurality of internal traces.  
	With respect to claim 20, the combination above produces test method according to the claim 19, wherein the step of selectively and individually operating the plurality of second internal pads (at fuses) in the input state (3Ba) or the output state (3Bb), and outputting the voltage to the one of the plurality of external pins through the one of the plurality of first internal pads (at switches) by the 
 	With respect to claim 21, the combination above produces the test method according to claim 19, wherein the first chip circuit further comprises a power pad (fuse pad corresponding to 18 of Begmann), and the step of selectively and individually operating the plurality of second internal pads (at fuses) in the input state or the output state, and outputting the voltage to the one of the plurality of external pins through the one of the plurality of first internal pads (at switches) by the current sensor circuit (current mirror) sensing the plurality of currents transmitted by the plurality of second internal pads comprises: operating the plurality of second internal pads in an input state; and sensing a plurality of input currents transmitted by the plurality of second internal pads to output a second sensing voltage to the one of the plurality of external pins through the one of the plurality of first internal pads, wherein the step of detecting the voltage provided by the one of the plurality of external pins to determine whether the integrated circuit chip is defective comprises: detecting whether the second sensing voltage provided by the one of the 10Customer No.: 31561 Docket No.: 094976-US-PA Application No.: 16/924,227 plurality of external pins is greater than a second threshold voltage value (Vref at 44) to determine that at least one of the plurality of second internal pads is shorted with the power pad.  
	With respect to claim 22, the combination above produces the test method according the claim 19, wherein the first chip circuit further comprises a ground pad, and the step of selectively and individually operating the plurality of second internal pads (at fuses) in the input state or the output state, and outputting the voltage to the one of the plurality of external pins through the one of the plurality of first internal pads (at switches) by the current sensor circuit (current mirror) sensing the plurality of currents transmitted by the plurality of second internal pads comprises: operating the plurality of second internal pads in an output state; and sensing a plurality of output currents transmitted by the plurality of second internal pads to output a third sensing voltage (one of multiple output voltages compared to Vref of 44)  to the one of the plurality of external pins through the one of the plurality of first internal pads, wherein the step of detecting the voltage provided by the one of the plurality of external pins to determine whether the integrated circuit chip is defective comprises: detecting whether the third sensing voltage provided by the one of the plurality of external pins is lower than a third threshold voltage value (corresponding Vref of 44) to determine that at least one of the plurality of second internal pads is shorted with the ground pad.  


Allowable Subject Matter
Claims 13 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 13, the prior art of record fails to suggest or disclose the integrated circuit chip according to the claim 8, wherein the first chip circuit further comprises: an analog-to-digital red to convert an analog sensing voltage of a sensing result provided by the current sensor circuit to a sensing data; and a register circuit, coupled to the analog-to-digital converter circuit, and configured to store the sensing data.  
 	Here, no A/D converter or register to record the sensing data is present. 
	With respect to claim 23, the prior art of record fails to suggest or disclose the integrated circuit chip according to the test method according to the claim 19, wherein the first chip circuit further comprises an analog-to-digital converter circuit and a register circuit, and the test method comprises: converting an analog sensing voltage of a sensing result provided by the current sensor circuit to a sensing data; and storing the sensing data into the register circuit.
 	Here, no A/D converter or register to record the sensing data is present.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KHAREEM E ALMO/Examiner, Art Unit 2849   
                                                                                                                                                                                                     /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849